Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims have been amended to not be interpreted under 112(f) interpretations. The claims are no longer are interpreted under 112(f). 
Allowable Subject Matter
Claims 1-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11 all of the prior art of record fails to teach or suggest the limitation of claim 1, A vehicle controller that controls a vehicle having a first driving mode in which the vehicle travels according to a first control signal based on manual driving or automated driving, and a second driving mode in which the vehicle travels according to a second control signal based on remote driving, the vehicle controller comprising: a computer; a first control signal acquiring unit that is configured to use the computer to  acquire the first control signal; a second control signal acquiring unit that is configured to use the computer to acquire the second control signal; a vehicle control unit that is configured to use the computer to control the vehicle according to the first control signal when the vehicle is in the first driving mode, and controls the vehicle according to the second control signal when the vehicle is in the second driving mode; a signal comparing unit that is configured to use the computer to  compare, to the first control signal, the second control signal acquired by the second control signal acquiring unit while the vehicle is in the first driving mode and while the vehicle control unit is controlling travelling of the vehicle according to the first control signal; and a mode control unit that is configured to use the computer to cause the vehicle to exit the first driving mode and enter the second driving mode when a comparison result by the signal comparing unit satisfies a predetermined condition in a comparison period, and when the predetermined condition is satisfied in the comparison period, causes the vehicle to exit the first driving mode and enter the second driving mode, without waiting for an end of the comparison period. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art SATO US 20160176391 A1 discloses a hybrid vehicle includes an internal combustion engine, an electric power storage device, an electric motor, and an electronic control unit. The internal combustion engine is configured to generate a traveling driving force. The electric motor is configured to generate a traveling driving force by receiving electric power supply from the electric power storage device. The electronic control unit is configured to control the internal combustion engine and the electric motor during switching between a selected state of a first mode and a selected state of a second mode such that a speed at which a vehicle driving torque approaches a value subsequent to the switching of the selection state from a value prior to the switching of the selection state within a predetermined period of time from a time point of the switching is lower than the speed subsequent to an elapse of the predetermined period of time..
All dependent claims are allowable for at least the reasons of claim 1 and/or 11.

Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.